Case 19-80064-TLS   Doc 1578    Filed 06/14/19 Entered 06/14/19 11:13:29   Desc Main
                               Document     Page 1 of 4
Case 19-80064-TLS   Doc 1578    Filed 06/14/19 Entered 06/14/19 11:13:29   Desc Main
                               Document     Page 2 of 4
Case 19-80064-TLS   Doc 1578    Filed 06/14/19 Entered 06/14/19 11:13:29   Desc Main
                               Document     Page 3 of 4
Case 19-80064-TLS   Doc 1578    Filed 06/14/19 Entered 06/14/19 11:13:29   Desc Main
                               Document     Page 4 of 4
